DECISION OF DISMISSAL
Plaintiff appealed Defendant's Notices of Deficiency Assessment, dated December 18, 2009, denying Plaintiff's claimed filing status and exemptions for dependents for tax years 2006 and 2007.
Defendant's Answer, filed February 4, 2010, explained proof of support of dependents and requested additional information.
At the conclusion of the case management conference held on March 9, 2010, Plaintiff stated that he would provide documents to support Plaintiff's claim that he provided more than 50 percent support for his claimed dependents.
On April 14, 2010, Defendant's representative, Kevin Cole (Cole) wrote to the court, stating that Plaintiff had not submitted any documents to Defendant. Cole sent a copy of the letter to Plaintiff with the attached listing of requested information.
On April 26, 2010, the court attempted to contact the parties for a scheduled case management conference. Cole failed to appear. Cole was requested to contact Plaintiff to discuss the requested information. *Page 2 
On May 17, 2010, Cole wrote to the court, stating that he contacted Plaintiff on April 27, 2010. Cole wrote that the information Plaintiff provided on April 28, 2010, does not adequately respond to the requested information for tax years 2006 and 2007. Cole wrote:
    "The information provided is insufficient in establishing Plaintiff paid more than 50% of the claimed dependents support and I can not agree to allow the claimed dependents or the filing status head of household based on the information provided."
On May 20, 2010, the court filed a Journal Entry. In its Journal Entry, the court gave Plaintiff until June 3, 2010, to respond to Defendant's information request. The Journal Entry stated that if Plaintiff did not respond to Defendant's information request or provide a written statement explaining why he had not responded to Defendant's information request by June 3, 2010, Plaintiff's appeal would be dismissed.
On June 11, 2010, and again on June 14, 2010, Cole wrote to Plaintiff and court, stating that as of that date Plaintiff had not provided any additional information. Cole requested that the court dismiss Plaintiff's appeal and that Defendant's "Notices of Deficiency Assessment of tax years 2006 and 2007 be upheld."
As of this date, Plaintiff has not adequately responded to Defendant's information request or provided a written statement explaining why he has not responded to Defendant's information request. Because Plaintiff failed to respond as requested, Plaintiff's appeal is dismissed. Now, therefore, *Page 3 
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on June 21, 2010. The Court filed and entered this documenton June 21, 2010.